Exhibit 99.1 NATIONAL AMERICAN UNIVERSITY HOLDINGS, INC. REPORTS FISCAL 2 Company to host conference call on March 31, 2016, at 11:00 a.m. ET Financial and Operational Highlights * On January 29, 2016, NAU entered into a teach-out agreement whereby the University will provide degree completion opportunities to students of Westwood College-Aurora, Westwood College-Denver North, and Westwood College-Online, following these institutions’ closures. Certain of the activities to be performed by the University under the teach-out agreement are subject to regulatory approvals from the State of Colorado, the Higher Learning Commission and the U.S. Department of Education. *
